Case 5:20-cv-00719 Document 1-1 Filed 10/30/20 Page 1 of 11 PagelD #: 8

EXHIBIT A

 
Case 5:20-cv-00719 Document 1-1 Filed 10/30/20 Page 2 of 11 PagelD #: 9
CC-41-2020-C-338
Open
Public

Court: Circuit County: 41 - Raleigh Case Number:
Judge: Darl Poling Created Date: 9/29/2020 Status:

Case Type: Civil Case Sub-Type: Tort Security Level:
Style: Timothy Reed v. Marfork Coal Company, LLC

 
      

  

 

 

 

 

 

 

 

10/8/2020 10:38:30 AM

E-Docketed

 

 

 

19/29/2020 11:44:32 AM E-Filed - Complaint

2. 9/29/2020 11:44:32 AM Judge Assigned _|J-41004 Darl Poling

| 39/29/2020 11:44:32 AM Party Added __—_P-001_ Timothy Reed

4 9/29/2020 11:44:32 AM Party Added D-001__|Marfork Coal Company, LLC

59/29/2020 11:44:32 AM Attomey Listed _P-001 __|A-7457 - Gregory A. Hewitt

6 9/29/2020 11:44:32 AM Service Requested |D-001 Secretary of State - Certified - Including Copy Fee

Supporting Documents - RETURN OF SERVICE
ACCEPTED BY SECRETARY OF STATE ON
BEHALF OF MARFORRK COAL COMPANY LLC

ON 10/2/2020 (AMY)

  

 

 
Case 5:20-cv-00719 Document i1-1 Filed 10/30/20
SUMMONS I

 

 

IN THE CIRCUIT OF RALEIGH WEST VIRGINIA
Timothy Reed v. Marfork Coal Company, LLC

Service Type: Secretary of State - Certified - Including Copy Fee

NOTICE TO: Marfork Coal Company, LLC, Corporation Service Company, 209 West Washington St., Charleston, WV 25302

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOU
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING O
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED O

HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S.ATTORNEY:
Gregory Hewitt, 204 N Court St, Fayetteville, WV 25840

THE ANSWER MUST BE MAILED, WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMEN
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT,

SERVICE:

9/29/2020 11:44:27 AM /s/ Paul H. Flanagan
Date Clerk

RETURN ON SERVICE:

 

{_] Return receipt of certified mail received in this office on

 

("] I certify that I personally delivered a copy of the Summons and Complaint to

[_]}Not Found in Bailiwick

 

 

Date Server's Signature

Say

feo ee il

ad :

aul

 

Ce

 

 

 
Case 5:20-cv-00719 Document 1-1 Filed 10/30/20 ,.P 4

  

IN THE CIRCUIT COURT OF RALEIGH COUNTY, WEST VIRGINIA
TIMOTHY REED,
Plaintiff,
_Y. . Civil Action No.
MARFORK COAL COMPANY, LLC,

Defendant.

COMPLAINT
1. The Plaintiff, Timothy Reed, is a resident of the State of West Virginia.
2. The Defendant, Marfork Coal Company, LLC (hereinafter “Marfork”), is
corporation doing business in Raleigh County, West Virginia, at all times relevant herein.
3. The Plaintiff was employed by the Defendant as an out-by laborer at the Allen
Powellton Mine Site in Raleigh County, West Virginia. .
4, On November 8, 2018, the Plaintiff was moving palletized bags of rock dust from
the unloading area at the surface warehouse to a staging area.
5. The Plaintiff was using a 930G Caterpillar Front End Loader to move the pallets
of rock dust.
6. During the course of moving the pallets of rock dust, another miner asked the
Plaintiff to use the Loader to which the Plaintiff agreed.
7. Normally, there are two 930G Loaders available but one had been out or service
for several weeks prior to this incident.
8. While the single working 930G Loader was being used, the mine superintendent
told the Plaintiff to immediately move three (3) scrap differential assemblies which were

laying in the yard area,

 
Case 5:20-cv-00719 Document 1-1 Filed 10/30/20 Page 5 of 11 PagelD #: 12

9. The Plaintiff informed the superintendent that the only working 930G Loader was
in use.
10. ‘It is standard practice at this location to use the 930G Loader for jobs such as the
one the superintendent directed the Plaintiff to do on this date.
‘11, When the Plaintiff brought the issue of no loader to the superintendent’s attention, .
he was directed to move the scrap differential assemblies without the aid of the loader.
12. Without the aid of the 930G Loader, at the direction of his superintendent the
Plaintiff began to manually load the differential assemblies.
13. The Plaintiff moved two of the three assemblies before when he suffered severe,
and permanent injury to his back.
14, Attached as Exhibit A is the verified statement of John Green, IJ, P.E.
COUNT I-DELIBERATE INTENT
15. The Plaintiff repeats and re-alleges paragraphs 1-14 as set forth herein.
16. The Plaintiff brings this action pursuant to WV Code §23-4-2 commonly known
as a “deliberate intent” action.
17, The Plaintiff avers upon information and belief that the prior of fact will make the
following findings:
1. A specific unsafe work condition existed which presented a high degree of
risk and a strong probability of serious injury or death.
2. | The Defendant, prior to the injury had factual knowledge of the existence
of the specific unsafe working condition and’ the high degree of risk and the strong

probability of serious injury or death presented by the specific unsafe working condition.

 
Case 5:20-cv-00719 Document 1-1 Filed 10/30/20 Page 6 of 11 PagelD #: 13

3, The specific unsafe working condition was in violation of a State or
Federal safety law, rule or regulation or of a commonly accepted well known safety standard.

4, The Defendant exposed the Plaintiff to this specific unsafe working
condition.

5, The Plaintiff suffered serious compensable injury in excess of the 13%
whole person impairment level as required to receive under this section, The plaintiff
received an award of 20%,

18. As a direct and proximate result of the acts of the Defendant as aforesaid, the
Plaintiff suffered significant and permanent personal injuries, incurred medical expenses, and
suffered lost wages and suffered a diminished capacity to enjoy life and past, present, and
future pain and suffering,

WHEREFORE, the Plaintiff demands judgment against the Defendant for all
compensatory and punitive damages allowed by law.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

PLAINTIFF,

By Counsel

/s/ Greg A. Hewitt

Greg A. Hewitt (WVSB 7457)
HEWITT & SALVATORE, PLLC
204 North Court Street
Fayetteville, WV 25840

Phone: 304-574-0272

Fax: 304-574-0273

 
Case 5:20-cv-00719 Documenti1-1 Filed 10/30/20.

  

VERIFIED STATEMENT OF JOHN G. GREEN It, P.E.

1. | have been retained by attorney for the Plaintiff, Gregory A. Hewitt, a partner in the
firm of Hewitt & Salvatore, PLLC located in Fayetteville, WV.

2. | have prepared this verified statement to be served with the Plaintiff's complaint.

3. | hold a Bachelor of Science degree in Mechanical Engineering from Lafayette College in
Easton, Pennsylvania (1979). | have over thirty-five (35) years of experience in industrial
and construction site safety. | am well versed in the Code of Federal Regulations (CFR)
promulgated by the Occupational Health and Safety Administration (OSHA) and the
Mine Safety and Health Administration (MSHA). | am an MSHA certified surface miner.

4, lama licensed Professional Engineer in 21 States, including West Virginia (21766). My
professional experience includes the application of the OSHA, MSHA, and industry
consensus standards, such as American National Standards Institute (ANSI), American
Society of Mechanical Engineers (ASME), American Petroleum Institute (API), and the
National Institute of Occupational Health and Safety (NIOSH) to material handling
process, procedures and systems. This experience includes hazard analysis, risk
assessment, and the control or elimination of hazardous work site conditions.

5. lam employed as a Mechanical Engineer at Robson Forensic, Inc. and regularly perform
investigations, analyses, and reconstruction of industrial and construction accidents. |
provide technical reports and testimony toward the resolution of litigation involving
industrial and construction site workplace safety, product defects, and mechanical
engineering issues. | have no financial interest in the outcome of this matter. My CV is"
attached and everything therein is true and correct.

6. All of my opinions are stated within a reasonable degree of engineering and professional
certainty and are subject to change should additional information become available.

7. On November 8, 2018, Tom Reed was employed by the Marfork Coal Company as an
out-by laborer at the Allen Powellton Mine Site in Raleigh County, WV. Part of Reed’s
duties, as an out-by laborer was to move materials around the surface yard area of the
underground mine site and to maintain a clean work area.

 
Case 5:

10.

11.

12.

13,

14,

20-cv-00719 Document 1-1 Filed 10/30/20 Page 8 of 11 PagelD #: 15

To aid Reed in his duties as an out-by laborer, Marfork provided two (2) 930G Caterpillar
Front End Loaders to maneuver heavy materials around the yard, On the date of the
incident, November 8, 2018, one of the two 930G Loaders was out of service waiting for
repairs to be completed. Reed was using the only working 930G Loader to move pallets
containing bags of rock dust from the surface warehouse unloading area to a staging
area prior to being taken into the mine by an underground labor crew. With only one
working 930G Loader available, an underground miner requested the use of the loader
from Reed to move materials into the mine. Reed obliged and began to walk the yard
collecting debris, trash and litter as part of daily clean-up routine.

Shortly after Reed began his clean-up activities, the mine superintendent drove up to
Reed and requested Reed immediately move three (3) scrap differential assemblies, that
had been removed from rubber tiréd man-trips, from the yard area where they were
laying on the ground to the oil containment area approximately 100 feet away.

According to Reed, the differential assemblies consisted of the gear box, housing, axles,
and brake/wheel rotors and estimated that the assemblies weighed approximately 110
to 120 pounds éach.

Reed explained to the Superintendent that the underground mining crew was using the
only working 930G Loader and the second loader was out of service for repairs. Reed
stated that using the 930G Loader was the normal and customary method to move the
scrap differential assemblies due to their weight and size.

Regardless of the warning issued by Reed, the Superintendent ordered Reed to move
the differential assemblies to the oll containment area, as there were going to be
visitors arriving at the mine site.

Without the availability of the 930G Loader, or any other means to assist with the
movement of the differential assemblies, Reed manually lifted each of the assemblies
from ground level to about his waist and walked them over to the oil containment area
approximately 100 feet away. The sides of the oil containment were approximately 3
feet high requiring Reed to lift the differential assemblies slightly higher to get them
inside of the containment area.

Reed had successfully maneuvered two of the three differential assemblies into the oil
containment area and was attempting to lift the third differential assembly. Reed lifted
the assembly-to about his waist level and then began to turn to his right, just as he had

 
Case 5:20-cv-00719 Document 1-1 Filed 10/30/20 Page 9 of 11 PagelD #: 16

15,

16.

17,

18.

19,

done on the previous two lifts, when he then felt a sharp pain in this back, This caused
Reed to drop the differential assembly he was lifting and fall to his knees, Reed stated
that he attempted to call for assistance on his radio but did not receive any response,
After about 5 or 10 minutes, Reed was able to stand up and proceeded to walk
approximately 600 yards to the mine safety office.

At the safety office, Reed met with the company safety representative, who told Reed
to take a seat while he completed some paperwork and went to photograph the
incident site, Upon the return of the safety representative to the office, Reed filled out
forms to document the incident. The safety representative told Reed to drive himself to
a Med Express facility for further evaluation. Reed said the safety representative met
him at the Med Express facility. Reed was sent home from Med Express. Later, Reed
received a call to report to the hospital for an MRI and additional tests.

Reed stated he had been trained by Marfork on proper lifting methods, i.e. lift with your
knees not with your back. Reed said that at the time of the incident he was using proper
lifting methods. Reed also said the lifting training he received did not provide any
information identifying a maximum weight a person should be lifting or to obtain help
with a lift. Reed further stated that he was the only employee working in the yard and
no other help was available at the time he was ordered to move the differential
assemblies to the oil containment area by the mine superintendent.

Reed was exposed to a lifting hazard when he was directed to manually lift and move
the unreasonably heavy and awkwardly shaped differential assemblies from the yard
into the oil containment area. The combination of hazard and exposure created an
unreasonably dangerous and unsafe working condition, and was a cause of the injury to
Reed,

Employers, such as Marfork, are required to provide their employees with the
appropriate means and methods to safely perform ergonomic tasks, such as lifting and
maneuvering heavy items. This includes, but is not limited to, providing suitable mobile
equipment, such as the 930G Loader, to accomplish heavy lifting tasks and appropriate
instruction and training to accomplish manual lifting tasks.

Employers and mining sites, such as Marfork and Powellton, are required to follow the
regulations established by MSHA (1977) for safe mining operations and to ensure that
the workplace/mine site is free of recognized hazards which could harm their
employees/miners. The OSHA Code of Federal Regulations (CFR) Title 29 was created in

 
Case 5:20-cv-00719 Document 1-1 Filed 10/30/20 Page 10 of 11 PagelD #: 17

20.

21,

22,

1970 to establish and enforce workplace safety and health standards. In 1979, MSHA
and OSHA entered into an Interagency Agreement to “provide for coordination between
MSHA and OSHA in all areas of mutual interest”. The agreement further states:

However, where the provisions of the Mine Act either do not cover or do

not otherwise apply to occupational safety and health hazards on mine or

mill sites (e.g., hospitals on mine sites) or where there Is statutory

coverage under the Mine Act but there exist no MSHA standards

applicable to particular working conditions on such sites, then the

OSHAct will be applied to those working conditions. Also, if an employer

has control of the working conditions on the mine site or milling

operation and such employer is neither a mine operator nor an

independent contractor subject to the Mine Act, the OSHAct may be

applied to such an employer where the application of the OSHAct would,

in such a case, provide a more effective remedy than citing a mine

operator or an independent contractor subject to the Mine Act who does

not, in such circumstances, have direct control over the working

conditions.

When no specific regulation exists under CFR Title 29, OSHA is able to site Information
currently available from industry and labor organizations such as ANSI, NFPA, API,
ASME, or NIOSH under the General Duty Clause, Section 5(a)(1) to keep the workplace
free from recognized serious hazards, including those involving lifting and handling of
materials.

Ergonomic activities, such as the lifting and handling of materials is an area where no
specific MSHA regulations are applicable nor does OSHA have a standard which sets
limits on how much a person may lift or carry. OSHA does direct employers to a
mathematical model developed by NIOSH, a sister agency to OSHA, which will aid
employers in determining the risk of injury based on the weight of the item being lifted
as well as other criteria. NIOSH has established a maximum load of 51 pounds, which is
then.adjusted for specific criteria such as body position/movements during the lift, how
often the lift is performed, over what distance Is the lift to be moved and how long the “
item is held, to name a few.

The site superintendent was informed by Reed, prior to the incident, the differential
assemblies were heavy and required the usé of a 930G Loader, which was unavailable at
the time of the incident.

 
Case 5:20-cv-00719 Document1-1 Filed 10/30/20 Page 11 of 11 PagelID #: 18
f

os
n

23. Regardless of the warning given by Reed, the site superintendent ordered Reed to move
the differential assemblies into the oil containment area. In the absence of the 930G
Loader, or any other mechanical means, Reed was compelled to manually lift and move
the differential assemblies, which caused his injury.

Newt

hn Green [l, PE

 

 
